IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                        NO. WR-83,619-01


                           IN RE SVEN ERIK JOHANSSON, Relator


                     ON APPLICATION FOR A WRIT OF MANDAMUS
                     CAUSE NO. 10,205 IN THE 1A DISTRICT COURT
                               FROM TYLER COUNTY


       Per curiam.

                                             ORDER


       Relator has filed a motion for leave to file a writ of mandamus pursuant to the original

jurisdiction of this Court. In it, he contends that he filed an application for a writ of habeas corpus

in the 1A District Court of Tyler County, that more than 35 days have elapsed, and that the

application has not yet been forwarded to this Court.

       In these circumstances, additional facts are needed. Respondent, the District Clerk of Tyler

County, is ordered to file a response, which may be made by submitting the record on such habeas

corpus application, submitting a copy of a timely filed order that designates issues to be investigated

(see McCree v. Hampton, 824 S.W.2d 578, 579 (Tex. Crim. App. 1992)), or stating that Relator has
                                                                                                   2

not filed an application for a writ of habeas corpus in Tyler County. Should the response include an

order designating issues, proof of the date the district attorney’s office was served with the habeas

application shall also be submitted with the response. This application for leave to file a writ of

mandamus shall be held in abeyance until Respondent has submitted the appropriate response. Such

response shall be submitted within 30 days of the date of this order.



Filed: August 5, 2015
Do not publish